195 F.2d 521
PLUMMER,v.STATE OF OHIO et al.
No. 11417.
United States Court of Appeals Sixth Circuit.
Feb. 15, 1952.

W. A. Kiley, Cincinnati, Ohio, for appellant.
C. Wm. O'Neill, Thomas R. Lloyd, Columbus, Ohio, for appellee.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the transcript of record, and upon the argument of counsel and upon briefs on behalf of the respective parties:


2
And it appearing that the appellant, Thomas Tecumseh Plummer, has not exhausted remedies available to him in the courts of the State of Ohio, 28 U.S. Code, § 2254; Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, 94 L. Ed. 761, and it being well settled that a writ of habeas corpus can not be used as a substitute for an appeal from a judgment of conviction in the State court, Tinsley v. Anderson, 171 U.S. 101, 106, 18 S. Ct. 805, 43 L. Ed. 91; U.S. ex rel. Kennedy v. Tyler, 269 U.S. 13, 19, 46 S. Ct. 1, 70 L. Ed. 138.


3
It is Ordered that the judgment of the District Court denying appellant's petition for a writ of habeas corpus be and is affirmed.